Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 17, 2022

                                          No. 04-22-00134-CV

    In re ARS Specialty Contractors, LLC d/b/a GARREN Construction, Elizabeth Yetman
                                Chavez, and Ramiro Chavez

                    From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2021CI20699
                          Honorable Angelica Jimenez, Judge Presiding

                                          Original Proceeding1


                                             ORDER
Sitting:        Patricia O. Alvarez, Justice
                Luz Elena D. Chapa, Justice
                Liza A. Rodriguez, Justice

       On March 4, 2022, relators filed a petition for writ of mandamus challenging the trial
court’s order compelling arbitration. This court believes a serious question concerning the
mandamus relief sought requires further consideration. See TEX. R. APP. P. 52.8(b). The
respondent and the real parties in interest may file a response to the petition in this court no later
than ten (10) days from the date of this order. Any such response must conform to Texas
Rule of Appellate Procedure 52.4.

        On March 14, 2022, relators filed an emergency motion for a temporary stay of the
arbitrator’s scheduling order for the arbitration proceedings. The motion is GRANTED. It is
ORDERED that all deadlines and settings in the arbitrator’s scheduling order signed on March
11, 2022 in Arbitration Case No. 01-21-0016-9202 are STAYED pending disposition of relators’
petition for writ of mandamus. See TEX. R. APP. P. 52.10(b).


           It is so ORDERED March 17, 2022.


1
 This proceeding arises out of Cause No. 2021-CI-20699, styled Central Texas Express Metal Work, LLC d/b/a
Express Contracting v. ARS Specialty Contracting, LLC d/b/a Garren Construction, Elizabeth Yetman Chavez, and
Ramiro Chavez, pending in the 166th Judicial District Court, Bexar County, Texas, the Honorable Angelica I.
Jimenez, presiding.
                                         PER CURIAM




ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT